Citation Nr: 0115155	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-22 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for intervertebral 
disc syndrome (IVDS), currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.  Among his other awards and decorations, the veteran 
was awarded the Purple Heart, Bronze Star with "V", Silver 
Star and Combat Medic Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which continued evaluations for 
PTSD and IVDS. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's PTSD results in impairment of social and 
industrial adaptability but without deficiencies in most 
areas due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spacial disorientation; neglect to 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships. 

3.  The veteran's IVDS disability is reflected by subjective 
complaints of pain and manifested primarily by clinical 
observations of less than severe limitation of motion and 
spinous pathology to include degenerative changes but with 
deep tendon reflexes present, and the absence of reported 
radiculopathy or muscle spasms.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000). 

2.  The criteria for assignment of a rating in excess of 20 
percent for IVDS have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Codes 50003, 5292 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected PTSD 
and IVDS, presently rated as 50 percent and 20 percent 
disabling respectively. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The Board 
additionally notes that a general circularization for the 
veteran's records was undertaken in 1994.  Since then, the 
veteran has been provided with VA examinations with one as 
recently as August 2000.  VA outpatient treatment records 
dated in calendar year 2000 have also been associated with 
the claims file.  The RO has obtained treatment records 
suggested by the veteran, and there is no indication in the 
record that there are any other pertinent outstanding 
treatment records.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal, and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

Service-connection for the disabilities on appeal was 
established pursuant to an August 1995 rating.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
evidence of record pertaining to the history of the veteran's 
claims.  The Board has found nothing in the record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

PTSD

The veteran's PTSD is evaluated pursuant to Diagnostic Code 
9411.  The rating criteria provide that a 50 percent rating 
will be assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long - and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is a total occupational and social 
impairment, due to such symptoms such as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130 Part 4, Diagnostic Code 9411. 

Recent outpatient treatment records do not reflect treatment 
for PTSD, rather they relate to smoking cessation and for 
complaints of sinus congestion and productive cough.

The veteran was afforded a VA mental disorders examination in 
August 2000.  He described himself with bad depression and 
"explained that he thought in the past he had been quite 
angry".  He had nightmares about three or four times per 
month, a lower frequency than in the past.  He reported being 
easily startled.  "[W]hile he used to hit the ground, now he 
just jerks and ducks."  He reported that he did not like 
crowds.  He reported going to the store either late at night 
or early in the morning.  He went to restaurants but sat with 
his back to the wall.  War movies did not bother him as he 
was able separate fact from fiction.  He was married and 
divorced three times.  He recently broke up with a woman 
because of her drinking habits.  He worked as a welder on the 
third shift and has been employed for 29 years.  The third 
shift enabled him to function.  After work he would play 
dominos and then get four hours of sleep if he was lucky.  He 
reported drinking about 3-4 beers per week and smoking an 
occasional marijuana cigarette.  On mental status 
examination, the veteran was reported as casually groomed and 
fully cooperative.  Eye contact was limited.  He displayed 
some anxiety and dysphoria.  Speech was within normal limits.  
Predominant moods were anxiety and depression.  Affect was 
appropriate to content.  Thought processes and associations 
were logical and tight.  No loosening of associations or 
confusion was noted.  He was oriented in all spheres, and 
there was no gross impairment in memory.  There were no 
complaints of hallucinations, and no delusional material was 
noted.  Insight and judgment were adequate.  He denied 
suicidal ideation.  He did report homicidal ideation but 
denied any intent.  He reported that he does get road rage.  
Diagnosis was PTSD, chronic and Global Assessment of 
Functioning (GAF) was reported at 49.

The veteran's representative stresses that the GAF score 
warrants a 70 percent evaluation.  But the assigned GAF is 
just one piece of information to be considered, and the Board 
is obligated to review all pertinent evidence and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  While the Board does not 
dispute the VA examiner's de facto assessment of the 
veteran's PTSD condition as severe, it is noted that the 
examiner placed him virtually at the uppermost end of the 
range and, thus, only marginally within this category.

The Board acknowledges that the VA examiner rated the 
veteran's PTSD as a 49 on the GAF scale, representing serious 
symptoms or serious impairment in social and occupational 
functioning.  However, the Board also notes the example 
symptoms provided in the DSM-IV as indicative of a GAF score 
in the range of 41-50 are suicidal ideation, severe 
obsessional rituals, frequent shoplifting, no friends, unable 
to keep a job.  Those symptoms do not correspond to the 
veteran's current PTSD condition.  The veteran has been 
employed for nearly 30 years, and he does his own shopping.  
He reports that he plays dominos after work, which suggests 
that he has at least some interaction with others.  Although 
he has been married and divorced several times, the reason 
given for parting with his last female companion was her 
drinking problems rather than some problem of his.  He also 
reports a decrease in frequency of nightmares and improvement 
in his startle response, which suggests an improvement rather 
than a increase in disability. 

On review of the entire medical record, the veteran does not 
demonstrate deficiencies in thinking, judgment or mood.  The 
fact that he remains employed, dines out in restaurants, play 
games and even recently had a girlfriend suggests that he is 
able to establish and maintain effective relationships.  The 
fact that he has adjusted his shopping habits to avoid crowds 
reflects that he is adaptable and able to function 
independently.  While the veteran may demonstrate difficulty 
in establishing and maintaining work and social 
relationships, that level of difficulty is comprehended by 
the assigned evaluation.  The record shows evidence of 
depressed mood and anxiety, and chronic sleep impairment.  
Although the veteran has shown signs of occupational and 
social impairment, his general functioning, routine daily 
behavior, self-care and conversation appear normal.  For 
these reasons, the Board is unable to find that the criteria 
for an evaluation in excess of 50 percent rating have been 
satisfied or approximated.

IVDS

The veteran's lumbar disorder could be evaluated pursuant to 
the provisions of Diagnostic Code 5292 (limitation of motion 
of the lumbar spine).  Thereunder, a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

The veteran's lumbar disorder could be evaluated pursuant to 
the provisions of Diagnostic Code 5293 (intervertebral disc 
syndrome).  Thereunder, a 60 percent evaluation is warranted 
where the disorder is pronounced with little intermittent 
relief, there is sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, and there are neurologic 
findings, such as absent ankle jerk, appropriate to the site 
of the diseased disc; a 40 percent evaluation is warranted 
where the disorder is severe with intermittent relief from 
recurring attacks; a 20 percent evaluation is warranted where 
the disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild.  38 
C.F.R. § 4.71a, Code 5293.

The veteran was afforded a lumbar examination in August 2000.  
The veteran reported that he was a railroad worker.  His job 
entails work as a welder.  He reported occasional back pain.  
He underwent disc excision surgery in 1991.  Prior to the 
surgery, he had radicular pain on the right, which was 
relieved by the surgery.  He ranked pain in his back at a 6 
level, on a 10 maximum scale.  He reported being off 5 days 
from the beginning of the year to the date of the examination 
due to his back.  He denied current leg pain.  He worked a 
full day when he was on a working schedule.  On physical 
examination, he was reported as 5 feet, 9 inches with a body 
weight of 232 pounds.  The examiner described him as having a 
tremendous abdominal sag.  With knees extended, he could 
forward flex to 65 degrees; he could perform side bending to 
15 degrees on the left and to 25 degrees on the right.  He 
could produce 20 degrees of extension.  The extremes of the 
ranges were painful.  The examiner reported that he would 
anticipate that a patient with the veteran's degree of 
abdominal sag to show 75-80 degrees of flexion, 35 degrees of 
extension and side bending to 40 degrees.  He was able to 
heel and toe walk well.  His pelvis was maintained level.  
Ankle reflexes were 1+, and knee reflexes were 2+ 
bilaterally.  In the supine position, straight leg raising 
created pain at 60 degrees; in the horizontal position 0 
bilaterally.  Lasegue's was negative.  There were no sensory 
defects in the lower extremities.  He had a slightly dropped 
foot on the right in the heel walking position.  He was able 
to toe walk without evidence of weakness.  In a supine 
position, manual muscle evaluation failed to confirm evidence 
of muscle weakness in the lower extremities.  Heel to knee 
test was negative.  Circumference of thighs and calves 
revealed similar measurements at similar points.  X-rays 
revealed some spinous pathology to include degenerative 
changes.  Diagnosis was remote surgery, L5-S1; degenerative 
discopathy L4-L5, L5-S1; calcification, partial disk, L4-L5; 
degenerative arthritis, facets, L5-S1, L4-L5 and Lumbarized 
S1.  The examiner reported moderate limitations because of 
the veteran's back conditions.  

The veteran demonstrates loss of range of motion that is no 
more than moderate.  Thus, evaluation of the veteran's 
disability pursuant to Diagnostic Code 5292, would not be 
more beneficial because it would not be productive of a 
higher evaluation than is currently assigned.

The veteran's disability is most appropriately considered 
under Diagnostic Code 5293, but a higher evaluation is not 
demonstrated or approximated thereunder.  A severe or greater 
level of impairment is simply not exhibited in the record.  
In making its decision, the Board has considered the 
characterization of the veteran's disability by a VA 
physician as productive of only moderate limitations.  
Furthermore, the Board has undertaken an independent 
evaluation of all the evidence of record and compared the 
findings on examination to the criteria in the rating 
schedule.  The veteran reports only occasional back pain and 
the loss of only several days from work.  Pain was 
objectively manifested only on extremes of range of motion.  
Such reports are not reflective of more than a moderate 
degree of disability with recurring attacks.  From such 
reports, it can not be said that the veteran's has only 
intermittent relief from attacks.  The Board also notes the 
presence of deep tendon reflexes along with a current absence 
of reported radiculopathy or muscle spasms.  There is no 
other significant neurological pathology currently shown that 
would warrant an evaluation in excess of that currently 
assigned.  Although the examiner noted that the veteran's 
symptomatology would increase with time, the level of 
compensation currently awarded may not be predicated on 
future disability.  See Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Thus, considering the veteran's 
lumbar spine disorder under Diagnostic Code 5293, the 
preponderance of evidence is against a finding that he has 
severe or greater intervertebral disc syndrome.

The veteran's representative has argued that the disability 
is now more severe because arthritis is shown.  The Board 
initially observes that the rating assigned by the RO is very 
substantially based on the functionally disabling effects of 
pain.  In Esteban v. Brown, 6 Vet. App. 259 (1994), it was 
determined that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease or entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Id. at 261.  It also noted the exception which 
prohibits pyramiding at 38 C.F.R. § 4.14.  This provides that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  Id.  
In balancing these two provisions of the Rating Schedule, the 
critical element for allowing separate evaluations would be 
that none of the symptomatology from a single disability 
would be duplicative or overlapping.  Id.  Under the 
circumstances in this case, separate evaluations for the 
disability at issue would constitute pyramiding.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  A compensable 
evaluation under 5292-5293, or 5295 is based on limitation of 
motion, and, therefore, encompasses the manifestations due to 
arthritis.  Consequently, inasmuch as a compensable 
evaluation has been assigned, a separate evaluation would 
constitute pyramiding and would violate the associated legal 
principle of pyramiding.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 
4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45.  Except for pain, 
which is the predominant basis of the current rating, the 
presence of other factors enumerated in these regulations 
have not been demonstrated by competent evidence. 

Further, while the Board genuinely sympathizes with the 
veteran's ongoing symptoms of pain related to his lower back 
disability that has persisted for a long period of time, 
clinical findings from recent VA examinations do not support 
the assignment of a higher rating under any other Diagnostic 
Code.  For example, ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 
review of clinical findings indicates that the veteran could 
perform range of motion testing.  As this clearly establishes 
that ankylosis is not present, the criteria set forth in 
Diagnostic Code 5289 pertaining to ankylosis are inapplicable 
and cannot serve as the basis for an increased rating.

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
of entitlement to increased ratings.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  Should the veteran's disability picture 
change in the future, higher ratings may be assigned.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of increased evaluations. 

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for PTSD is denied. 

Entitlement to increased evaluation for intervertebral disc 
syndrome is denied. 



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

